DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. Applicant did not argue the double patenting rejection was not proper or the claims were not obvious over the patent ‘904 claims. Thus, the rejection is proper and the examiner maintains the rejection. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant alleges the modification of the control arm positional marker on the heart valve prosthesis of Lobbi by the teaching of Tuval would not be consistent with the suggested reasoning by the rejection to reduce load stress and suggest that the modification would “likely” increase load forces. However, the examiner disagrees because Lobbi discloses the positional markers are evenly distributed about the circumference thus by shifting all the positional markers on the asymmetric control arms, load distribution is not unequal but equally distributed by shifting the positional markers on the asymmetric control arms to thus have the positional markers adjust the load about the circumference since they are all shifted, thus maintaining a balanced load. Therefore it is the examiner’s position with either combination the teachings can suggest a balanced load distribution by having the plurality about the circumference.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 37,38 are rejected under 35 U.S.C. 103 as being unpatentable over Lobbi (2004/0186563) in view of Tuval et al. (2011/0208297) as evidenced by US 6436066. Lobbi shows (Fig.3A) shows a prosthetic heart valve 22 comprising: a valve assembly of leaflets 52; Fig 5 shows an expandable frame that is to be coupled to the valve assembly, the expandable frame configured to expand within a native valve annulus, Fig. 2A; a positional marker 56; and at least one control arm 92 disposed
circumferentially about the expandable frame when the expandable frame is in an
expanded configuration with a first end and a second end being attached to the
expandable frame at circumferentially spaced apart locations, wherein the at least one
control arm forms an arc between the first and second ends thereof, wherein the positional marker is attached to the asymmetric control arm between the first and second ends thereof. It can be seen the positional marker is a geometric shape. However, Lobbi did not disclose the control arm being asymmetric or the positional marker being positioned on the asymmetric control arm closer to the first end than to the second end such that the asymmetric control arm has an asymmetric shape between the first and second ends thereof, the asymmetric shape of the asymmetric control arm being asymmetric relative to a central longitudinal axis of the prosthetic heart valve. Tuval et al. teach (Fig. 1C) a prosthetic valve 100 with an expandable frame 102 and a valve assembly 118 mounted therewith and includes control arms 106. Tuval et al. further teach (paragraph 171) that the control arms are asymmetric. It would have been obvious to one of ordinary skill in the art to use an asymmetric control arm as taught by Tuval et al with the prosthetic valve of Lobbi such that it matches the anatomical configuration of the tissue site, see Tuval paragraph 146. With respect to the positional marker being positioned closer to the first end than to the second end such that the control arm has an asymmetric shape between the ends, it must be noted that the irregularity or asymmetry arm has uneven or unequal load forces applied thereon due to the asymmetry. See for example US 6436066 stating asymmetry (col. 1, 2nd paragraph) causes uneven load distribution. Thus, it would have been an obvious expedient to one of ordinary skill in the art to move the positional marker closer to an end on the control arm to reduce stress due to asymmetry of the control arm and improve the strength of the arm by establishing a more balanced load distribution about the circumference of the prosthetic valve with all being shifted since there is a plurality and thus the arms are asymmetric due to anatomy, see Tuval paragraphs 146,148,150. Regarding claim 38, fig. 5 shows the positional marker with asymmetry since the head 60 is larger than the body.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lobbi (2004/0186563) in view of Tuval et al. (2011/0208297) as applied to claim 37 above, and further in view of Ryan et al. (2009/0192591). Lobbi in view of Tuval et al. is explained supra. However, Lobbi as modified by Tuval et al. did not explicitly disclose a letter which is asymmetric. Ryan et al. teach (Fig. 6) a prosthetic valve with a position marker in the form of a letter. Ryan further teaches (paragraph 28) any letter can be used such that it provides the user/surgeon a suitable tracking feature. It would have been obvious to one of ordinary skill in the art to alternatively provide a letter asymmetrically as taught by Ryan et al. on the prosthetic valve of Lobbi as modified by Tuval et al. in order to enable a suitable marker easily trackable to the user/surgeon.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lobbi (2004/0186563) in view of Tuval et al. (2011/0208297) as applied to claim 37 above, and further in view of Peckham (2005/0113686). Lobbi in view of Tuval et al. is explained supra. However, Lobbi as modified by Tuval et al. did not explicitly disclose a positional marker which is an asymmetric arrow. Peckham teaches (Fig. 10) a prosthesis with a position marker in the form of an arrow. Ryan further teaches (paragraph 75) an arrow can be used such that it provides the user/surgeon a suitable marker that gives directional indications. It would have been obvious to one of ordinary skill in the art to alternatively provide an asymmetric arrow as taught by Peckham on the prosthetic valve of Lobbi as modified by Tuval et al. in order to indicate a direction needed to move the valve or rotate by the user/surgeon to appropriately position the implant.
          Claim 21,22,32,33,37,38 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al. (2011/0208297) in view of Lobbi (2004/0186563) as evidenced by US 6436066. Fig. 14 of Tuval shows a prosthetic heart valve 100 comprising: a valve assembly (paragraph 27): an expandable frame coupled to the valve assembly, the expandable frame configured to expand within a native valve annulus, the expandable frame including exactly two commissural pasts 108, each commissural post being arranged around a central longitudinal axis of the prosthetic heart valve and being configured to align with a native commissure of a native heart valve: and exactly two control arms 106 disposed circumferentially about the expandable frame when the expandable frame is in an expanded configuration, wherein each control arm forms an arc between a pair of commissural posts with a first end attached to one commissural post of the pair of commissural posts and a second end attached to the other commissural post of the pair of commissural posts. Tuval et al. state (paragraph 148) at least one of the at least two control arms is an asymmetric control arm. Fig. 2A of Tuval illustrates the asymmetric shape of the first control arm 106A differs from a shape of the second control arm 106P of the prosthetic heart valve. Tuval et al. disclose the various embodiments (paragraph 182) are capable combinations. However, Tuval et al. did not disclose the prosthetic heart valve includes a positional marker between the first and second ends of a control arm, the positional marker positioned on the asymmetric control arm closer to one commissural post of the pair of commissural posts than to the other commissural post of the pair of commissural posts such that the asymmetric control arm has an asymmetric shape between the first and second ends thereof, the asymmetric shape of the asymmetric control arm being asymmetric relative to the central longitudinal axis of the prosthetic heart valve. Lobbi teaches (Fig. 3A) a prosthetic heart valve 22 is to include a positional marker 56 that aids in positioning the heart valve within the tissue site, paragraph 71. It would have been obvious to one of ordinary skill in the art to place a positional marker as taught by Lobbi on the control arms in the prosthetic heart valve of Tuval et al. in order to aid in keeping the heart valve properly positioned. Regarding the positioning of the marker, it is noted that US ‘066 states asymmetry (col. 1, 2nd paragraph) causes uneven load distribution. Therefore, placing the marker of Lobbi on the asymmetric control arm further establishes uneven load distribution. Thus, it would have been an obvious expedient to one of ordinary skill in the art to move the positional marker closer to an end on the control arm to reduce stress due to asymmetry of the control arm and improve the strength of the arm by establishing a more balanced load distribution about the circumference of the valve. With respect to claims 22,33,38 it can be seen (Fig. 3A) that Lobbi teaches a positional marker that defines a geometric shape 60.
       Claims 28,34 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval (2011/0208297) in view of Lobbi (2004/0186563) as evidenced by ‘066 as applied to claims 21,32 above, and further in view of Vallana et al. (6447439). Tuval et al. in view of Lobbi is explained supra. However, Tuval as modified by Lobbi did not disclose first and second commissural posts comprise a first material with a first radiopacity and the positional marker comprise a second material with a second radiopacity. Vallana et al. teach (col. 8, lines 2-5,26-31) that a framework of a prosthesis has asymmetrical construction and is provided with different radiopacity at the different locations. It would have been obvious to one of ordinary skill in the art to use different materials for framework portions as taught by Vallana et al. for the commissures and
position marker on the frame or control arm of the prosthetic heart valve of Tuval as
modified with Lobbi to provide the ability of varying radiopacity characteristics or
radiation in different locations, see Vallana col. 3, lines 35-42.
	Claims 25,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over
Tuval. (2011/0208297) in view of Lobbi (2004/0186563) as evidenced by ‘066 as
applied to claims 21,32 above, and further in view of Case et al. (2004/0167619). Tuval
et al. in view of Lobbi is explained supra. However, Tuval as modified by Lobbi did not
disclose the positional marker on the control arm is a bend formed in the control arm or
multiple bends. Case et al. teach (Fig. 12) multiple bends 43,70 on a control arm 15 that
enable the surgeon/physician to image or be provided with the ability to appropriately
position the apparatus or valve structure. Case et al. further teach (paragraph 55) that
the bends are used as position markers for a radiologist to determine valve orientation
and if it is correctly aligned. It would have been obvious to one of ordinary skill in the art
to alternatively use bends on the control arm as taught by Case et al. with the prosthetic
valve of Tuval et al. as modified by Lobbi such that it gives the surgeon or radiologist a
feature easily discernable and able to be located.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31, 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10,13 of U.S. Patent No. 10,524,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely a broader version of the patented claims. Claim 21 is a broader version of claim scope than claim 1 of US ‘904. Regarding claim 22, see claim 2 of US ‘904. Regarding claim 23, see claim 5 of US ‘904. Regarding claim 24, see claim 3 of US ‘904. Regarding claim 25, see claim 9 of US ‘904. Regarding claim 26, see claim 10 of US ‘904. Regarding claim 27, see claim 8 of US ‘904. Regarding claim 28, see claim 6 of US ‘904. Regarding claim 29, see claim 7 of US ‘904. With respect to claims 30,31, see claim 13 of US ‘904 as the scope is similar and it can be construed an arc in a control arm as recited in the pending claims is encompassed by a bend in the control arm of the patent claim. Claim 37 is a broader variation of claim 1 of US ‘904. Regarding claim 38, see claim 5 of US ‘904. Regarding claim 39, see claim 4 of US ‘904.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799